Case 3:19-cv-00050-NKM-JCH Document 39 Filed 05/27/20 Page 1 of 3 Pageid#: 787




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                     Charlottesville Division

 TINA M. MCCOY,                 )
                                )
            Plaintiff,          )
                                )
 v.                             )                           Civil Action No. 3:19-00050
                                )
 UNIVERSITY OF VIRGINIA         )
 MEDICAL CENTER, and            )
 CHARLES WILSON, and            )
 RYAN M. RALL, and              )
 COMMONWEALTH OF VIRGINIA, and )
 RECTOR AND BOARD OF VISITORS   )
 OF THE UNIVERSITY OF VIRGINIA, )
                                )
            Defendants.         )


                DEFENDANT’S NOTICE OF COMPLETION OF BRIEFING

        Defendant the Rector and Board of Visitors of the University of Virginia (“UVA”) notifies

 the Court that briefing is complete on Defendant’s Partial Motion for Summary Judgment

 [ECF 35], dated April 22, 2020. Plaintiff filed a Response to the Motion on May 6, 2020 [ECF 37].

 Defendant UVA filed a Reply in support of the Motion on May 13, 2020 [ECF 38]. Briefing on

 the Motion is complete, UVA hereby waives a hearing on the Motion, and the Motion is ripe for

 this Court’s decision.
Case 3:19-cv-00050-NKM-JCH Document 39 Filed 05/27/20 Page 2 of 3 Pageid#: 788




 Dated: May 27, 2020                Respectfully Submitted,

                                    RECTOR AND BOARD OF VISITORS
                                    OF THE UNIVERSITY OF VIRGINIA

                                    By      /s/ Elizabeth M. Ebanks
                                    Elizabeth M. Ebanks (VSB #72111)
                                    elizabeth.ebanks@ogletree.com
                                    Bret G. Daniel (VSB #92189)
                                    bret.daniel@ogletree.com
                                    OGLETREE, DEAKINS, NASH, SMOAK &
                                    STEWART, P.C.
                                    901 East Byrd Street, Suite 1300
                                    Richmond, VA 23219
                                    Tel.: (804) 663-2330
                                    Fax:     (855) 843-1809
                                    Counsel for the Rector and Board
                                    of Visitors of the University of Virginia




                                       2
Case 3:19-cv-00050-NKM-JCH Document 39 Filed 05/27/20 Page 3 of 3 Pageid#: 789




                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 27th day of May, 2020, I electronically filed the foregoing with
 the clerk of the court using the CM/ECF system to:

  Carla D. Brown                                       E. Lewis Kincer, Jr.
  CHARLSON BREDEHOFT COHEN &                           Office of the Attorney General
  BROWN, P.C.                                          202 N. Ninth Street
  11260 Roger Bacon Drive, Suite 201                   Richmond, Virginia 23219
  Reston, Virginia 20190                               Telephone: (804) 371-2101
  cbrown@cbcblaw.com                                   Fax: (804) 371-2087
                                                       Email: ekincerjr@oag.state.va.us
  Counsel for Plaintiff
                                                       Counsel for Defendants
                                                       the Commonwealth of Virginia, Charles
                                                       Wilson, and Ryan M. Rall




 RECTOR AND BOARD OF VISITORS
 OF THE UNIVERSITY OF VIRGINIA

 By      /s/ Elizabeth M. Ebanks
 Elizabeth M. Ebanks (VSB #72111)
 elizabeth.ebanks@ogletree.com
 Bret G. Daniel (VSB #92189)
 bret.daniel@ogletree.com
 OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 901 East Byrd Street, Suite 1300
 Riverfront Plaza, West Tower
 Richmond, VA 23219
 Tel.: (804) 663-2330
 Fax: (855) 843-1809
 Counsel for the Rector and Board
 of Visitors of the University of Virginia


                                                                                             42953518.1




                                                   3
